In speaking for the first time from this rostrum in my new. capacity as Minister for Foreign Affairs of the Italian Republic, I wish, on behalf of the Government of which I have the honor to be a part, to convey to Ambassador Amerasinghe warmest congratulations on his election to the presidency of the United Nations General Assembly. I also wish to associate myself with the expressions of appreciation which have been voiced for the effective and impartial work of his predecessor, Mr. Thorn.
154.	It is, in our opinion, particularly significant that such an eminent international personality has been chosen to discharge the highest responsibilities of the thirty-first session of this Assembly, the representative of a country known and appreciated for its active and incisive work in the cause of the strengthening of peace and the development of world co-operation.
155.	This year, the Republic of Sri Lanka has rightly occupied the center of world attention for the dignified and successful way it organized and acted as host for the Fifth Conference of Heads of State or Government of Non- Aligned Countries. My Government has followed carefully the work of that important meeting and has noted with great interest its conclusions,' which were so significantly recalled yesterday by the Prime Minister of Sri Lanka [11th meeting].
156.	In recent years world history has evolved more and more according to a single pattern in which all States, the various economic systems, and the prospects of progress and peace for all peoples of the world are united in interdependence.
157.	Italy is convinced of the need, which was also stressed at the Colombo Conference, to achieve a new international economic order which will allow every nation to follow the path of development most appropriate to its own requirements and traditions and to enjoy a fair share of the world process of the production and distribution of goods. This objective will be attained only in an economic system in which the basic problems of raw materials, trade, the indebtedness of the developing countries and the transfer of technology have been solved.
158.	An essential component of this new international economic order is the development of the emerging countries. Italy, within the framework of the European Community, but also in its own right, intends to continue making every possible effort to ensure progress in this direction.
159.	In particular, we intend to continue giving our financial and political support to the initiatives taken by the United Nations in favor of development. We support those programs in the developing countries which are designed to promote the balanced development of the economy-that is, which not only promote the expansion of the industrial sector, but are also aimed at achieving a modern agricultural sector capable of ensuring self- sufficiency in food. Along these lines Italy has actively encouraged the establishment of the International Fund for Agricultural Development, has pledged a substantial contribution to its initial capital and has declared its readiness to act as host for the new agency.
160.	Italy, in agreement with the other countries of the European Community, will continue to make an active and concrete contribution to the establishment of an equitable and stable system of international economic relations, working in the various appropriate forums, and primarily in UNCTAD and other United Nations bodies, as well as in the Conference on International Economic Co-operation.
161.	The field of international economic relations is, in our opinion-and I want to stress this -one where the United Nations and its dependent bodies have an essential role to play, a role which we think should be strengthened, extended and deepened.
162.	This spirit of open-mindedness and friendly co-operation with the developing countries has just been significantly reaffirmed by my Government on the occasion of the welcome visit to Rome of the Prime Minister of Angola, Mr. Lopo do Nascimento.
163.	A condition which is necessary-though not in itself sufficient-to bring about the desirable strengthening of the role of the United Nations in this as in other fields of its work is the universality of the United Nations. Further progress has been made also this year towards the achievement of this goal with the admission of a new Member, the Republic of Seychelles, to which the Italian Government wishes, through me, to convey its warmest greetings, hoping at the same time that other countries, whose aspirations are well known, will soon be able to join the Organization.
164.	Universality and the constructive participation of all will allow the United Nations to fulfill the task which the international community expects of it: the safeguarding of international peace and security. We all feel the need for a greater participation of the Organization in the control and solution of the political, economic and military crises which arise and become chronic in various parts of the world around us. Only the United Nations, because of its universality, can represent and harmonize the aspirations and interests of all States and all peoples; only the United Nations system, which was originally established on the foundation of an ethical and legal system of civilized international coexistence and has grown in size and authority on that foundation, can achieve a peace not only based on the hard reality of the balance of power but also guaranteed by the certainty of law and by justice.
165.	With these convictions, Italy intends to participate actively in the efforts now being made to bring about the strengthening of the United Nations and the increased rationalization of its machinery while at the same time, in a responsible manner, it will not disregard the need felt in certain respects for an updating of the Charter, including its terminology, so as to reflect changed realities.
166.	This Assembly has already heard the statement of the Minister for Foreign Affairs of the Kingdom of the Netherlands [7th meeting]; the representative of the country now exercising the presidency of the European Community. I wish to recall everything that he has said in that capacity as the expression of the joint convictions of our nine European countries and also as the expression of our common feelings in the face of conflicts which involve-as in Lebanon-an intolerable burden of destruction and human suffering.
167.	The Italian Government, Parliament and public opinion are deeply concerned at the tragic events which have brought mourning and ruin to a country to which Italy has been and remains linked by ancient ties of solidarity and friendship.
168.	In Lebanon there has for too long continued a situation which is further undermining security in an already very troubled region and which involves obvious risks of repercussions on a larger scale which would be difficult to control. Also, in accord with the other countries of the European Community, we have done our utmost to encourage every initiative to secure a truce and to support all efforts to settle the crisis, particularly those undertaken by the League of Arab States. The process of the political settlement of this crisis can be started only if it is based on respect for the unity, integrity and independence of Lebanon, which, in our opinion, are essential for the establishment of a just and balanced peace in the Middle East.
169.	We maintain that the United Nations must stimulate the efforts being made at the regional level and facilitate them as much as possible.
170.	We wish to express our appreciation for the humanitarian work which the United Nations has been and is carrying out in Lebanon, particularly under the direction of Secretary-General Waldheim.
171.	Italy, too, is participating in the humanitarian work of assistance and relief to the stricken peoples, but it is clear that the conscience of the international community expects and desires a more determined initiative capable of bringing about a truce and the start of negotiations.
172.	Now that President Sarkis has assumed the office of head of State, I wish to confirm Italy's hope that the convergence of views necessary to achieve a truce and the beginning of a process of detente and peace may be built up, in a new climate, around his person.
173.	Notwithstanding the complexity of their origins, the tragic events in Lebanon are also linked to the failure to find a just and lasting solution of the Arab-Israeli conflict. In particular, the connexion between the general Middle East crisis and the Lebanese situation clearly reveals the crucial need to reach a just solution of the Palestinian problem. Without a definite prospect of finding such a solution, the spiral of mistrust and tension will only increase.
174.	We must work urgently and with determination to promote a sincere acceptance of the negotiating option involving all the parties concerned and covering all the different aspects of the Arab-Israeli dispute.
175.	To this end, Italy is convinced that the negotiating process must be aimed at a comprehensive peace settlement within the framework of the resolutions of the Security Council. This settlement should be sought through the application of the following principles: first, the withdrawal of Israel from all territories occupied in June 1967 and the cessation of all those measures which, by consolidating the fait accompli of the occupation, are aimed in a direction opposite to the desirable one; secondly, respect for the sovereignty, independence and territorial integrity of all the States of the region, including Israel, within secure, recognized and internationally guaranteed frontiers precisely in order to meet this need in a concrete way, Italy, together with its partners in the European Community, may at an appropriate stage put forward suggestions for an effective system of international guarantees-and thirdly, recognition of the national rights of the Palestinian people, aiming at the establishment of their own State, national rights which must be translated into facts.
176.	The events in Lebanon and the crisis in the Middle East are not the only sources of serious concern to be found in the eastern Mediterranean, a region of such vital importance for world peace. We continue, in fact, to be deeply preoccupied by the question of Cyprus because of the prolonged delay in the achievement of a negotiated settlement. Italy, in the context of the political co-operation of the member States of the European Community, is actively encouraging the good offices rendered for some time now in such an intelligent and constructive way by the Secretary-General, Kurt Waldheim, to whom I am glad to convey the deep-felt appreciation of the Italian Government. We earnestly hope that the talks between the two communities will be resumed as soon as possible and will rapidly bring about a just solution based on respect for the sovereignty, territorial integrity and independence of the Republic of Cyprus.
177.	Because of the traditional friendship which links us to both parties and because of the ties which unite us with them within the North Atlantic Alliance and through the 239
European Community, we are, also seriously concerned at the differences which have arisen between Greece and Turkey and at the events in the Aegean. Italy fully supports the invitation recently addressed to them by the Security Council in its resolution 395 (1976) to resume negotiations and to seek a friendly settlement to their dispute, and, together with its partners in the European Community, stands available to facilitate every possible move in that direction.
178.	The most recent and dramatic developments in southern Africa involve not only the defense of peace and security but also the realization of the principles of freedom, equality and justice jn which the values of the international community and the Charter of the United Nations are based.
179.	The people of Namibia, in spite of the resolutions of the United Nations, which is responsible for this Territory, have not yet been granted the opportunity to exercise their right to independence through a democratic process involving all the political forces of the country, including SWAPO, under the supervision of the United Nations.
180.	In Rhodesia, the spiral of armed clashes runs the risk of leading to an armed conflict with neighboring countries and may be stopped only with the acceptance of a peaceful transition of Zimbabwe to a system based on majority rule.
181.	In South Africa, events have confirmed the collapse of the policy of apartheid, so often condemned by the United Nations, while tension is increasing throughout the country and prospects of achieving a just reorganization of interracial relations appear more and more difficult.
182.	Together with the other countries of the European Community, Italy has expressed its support for the liberation of southern Africa from colonialism and racism. Italy supports the initiatives undertaken in co-operation with the front-line African countries in the search for peaceful solutions through which the genuine aspirations of the peoples concerned will be realized.
183.	In particular, Italy, together with the other countries of the European Community, has followed with favor and expectation the efforts being made by Secretary of State Kissinger and the African leaders. Accordingly, the Italian Government expresses its appreciation and support for the British Government's intention to convene a conference to lay out the ground for the creation of a provisional Government in Rhodesia.
184.	The crises that I have mentioned are certainly the major causes of tension which today threaten international peace and security since the long war in Indochina was finally brought to an end.
185.	In that region, a patient work of reconstruction is in progress and the Italian Government, mindful of the mourning and sacrifices that this conflict has entailed, shares the hope that a national reconciliation will allow all available energies to be channeled towards objectives of progress and civilization.
186.	The recent incidents which have taken place in Korea and the tension prevailing there provide a clear confirmation of the urgent need for a resumption of the dialog and a normalization of relations between the two States of the peninsula.
187.	To defend peace not only in those areas where it is today directly threatened but also iA regions where the presence of large military forces confronting each other is a constant source of concern, there is no other path but the progressive and balanced reduction of these forces. Italy intends to make its own active contribution to this goal in all appropriate international forums.
188.	We are therefore taking part with conviction in the Vienna negotiations for the mutual and balanced reduction of the forces in central Europe, and we are looking forward with confidence and expectation to the steps which we hope the major nuclear Powers will take along the path traced out by the first agreements for the limitation of strategic weapons and by the subsequent understandings reached at Vladivostok.
189.	Moreover, we cannot conceal our disappointment at the limited progress so far achieved in the field of reductions of atomic weapons, in spite of the provisions of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)]. Everything, or nearly everything, still remains to be accomplished in this respect; and Italy, which has signed, ratified and implemented that Treaty and expects the other signatories to do the same, is fully aware of this situation.
190.	Italy is, furthermore, continuing to be actively engaged in Geneva in the work of the Conference of the Committee on Disarmament. This is still considered by us the main forum for disarmament negotiations, whether on nuclear or conventional weapons. Its work, however, I must stress, can go forward only to the extent that the States participating in it have a real desire to make progress. In this respect, we cannot refrain from emphasizing that the summer session of the Conference of the Committee on Disarmament has produced certain important new elements which could be further developed. We cite among others the new proposals for the prohibition of chemical weapons, the substantial and positive beginning which has been made by the seismic experts in their meetings on the control of nuclear explosions and the progress achieved with regard to environmental war, with the elaboration of a draft convention on that subject.
191.	It is, however, not the intention of the Italian Government to confine its action to the negotiations within the Conference of the Committee on Disarmament. It is indeed our intention to offer an active contribution to the achievement of concrete progress towards new operational agreements wherever possible. But disarmament is merely an element -at the same time, one of the causes and the effect of detente in East-West relations.
192.	Certainly, in accordance with the spirit and commitment of all the signatories of the Final Act of the Helsinki Conference on security and Co-operation in Europe, detente must continue to inspire East-West relations; but, if it is to be maintained and consolidated, detente must be given new dimensions and must be nurtured with more ambitious ideals. It is not enough merely to create better conditions for the development of substantial economic, commercial, technical and scientific links between the countries.of the two areas in the Northern Hemisphere. Detente must progressively and effectively remove the causes of conflict and confrontation -a confrontation which, anyhow, the European conscience has always considered a violent, painful and undesirable tearing apart of its own historical and cultural fabric.
193.	In this spirit, and in anticipation of the conference to be held next year in Belgrade to review the status of the implementation of the Final Act of the Helsinki Conference, Italy insists on the balanced fulfillment of the Final Act in all its parts, particularly the part concerning the free circulation of individuals and ideas.
194.	I believe that what I have said gives a fair idea of the basic guidelines of Italy's foreign policy. It is a policy of dialog, open discussion and co-operation. But it is also a policy of principles based on respect for and affirmation of the rights of States and the fundamental freedoms of their citizens.
195.	Inspired by those principles, we are operating not only in the broad framework of bilateral relations but also on a series of different levels which are none the less interdependent: the European Community, the Atlantic Alliance and the United Nations.
196.	It is a policy whose general aspects are well known; its basic choices date back many years and on them there exists a full measure of agreement in our national Parliament, among our political forces and throughout our country.
197.	The design of the European Union remains a fundamental political choice which we wish to confirm and develop. This process has now entered upon a new phase involving deeper commitment as a result of the decision taken by the Heads of State and Government of the nine members of the European Community to elect the European Parliament on the basis of universal and direct suffrage. We have thus created the pre-conditions for the more vigorous participation of our peoples in the pro-gramme for the unification of Europe of which they must be the protagonists.
198.	The European Community is not, in our view, a political area sufficient unto itself and closed within itself. On the contrary, we conceive it as a new reality better suited to the needs of international co-operation and equilibrium, capable of enriching and improving the dialog with other regions and of making a more substantial and comprehensive contribution to the peace and progress of peoples.
199.	This prospect does not undermine the full validity of our participation in the Atlantic Alliance. During the last 39 years the Atlantic Alliance has been a decisive factor for equilibrium and peace in Europe and has encouraged the gradual process of detente, which has led to the improvement of relations between East and West. We are convinced that the role of the Alliance is still essential for the maintenance of peace and for the preservation of a balance which will allow further possibilities of co-operation between peoples and between different regimes and institutional systems.
'.00. With those neighboring countries which are not members of the European Community or of the Atlantic Alliance Italy maintains constructive relations of friendship and is seeking every opportunity for co-operation.
201.	We maintain relations of friendship and co-operation with all the countries of the Mediterranean area, to which we are linked by historical, cultural and economic ties which date back centuries, and we wish to make these
relations even closer and more fruitful. « •
202.	In the same spirit and in full respect for the autonomy of others, Italy intends to develop co-operative relations on a basis of effective equality with all other countries, both near and far.
203.	Aware of the objective limitations inherent in this national dimension of modern States, Italy confirms its full commitment to the United Nations, its firm determination to contribute to the work of the Organization in favor of peace, security and international co-operation, disarmament and detente, the liberation of peoples from the colonial yoke, the abolition of racial discrimination, and economic and social development based on equilibrium and justice.
204.	Confronted with the seriousness of the phenomenon of terrorism and with the recent increase in some of its most heinous manifestations, Italy maintains that the United Nations is in duty bound to make a valid contribution to the solution of that problem also. We therefore regard as timely the proposal announced by the Ministry of Foreign Affairs of the Federal Republic of Germany for the elaboration within the United Nations of a draft convention against the taking of hostages [A/311242].
205.	We attach particular importance to action in defense of human rights and human freedoms, and we hope that the Commission on Human Rights will be raised to the status of a constitutional organ of the United Nations with the parallel establishment of the post of United Nations High Commissioner for Human Rights. Every possible increase in the responsibilities of the United Nations in that field will have our support and we shall continue in every forum to protest against and to condemn all violations of human freedom and dignity wherever they occur and whoever commits them-in Africa as in Latin America, in Asia as in Europe.
206.	In this spirit and inspired by these principles, Italy is taking part in the thirty-first session of the United Nations General Assembly.
207.	The agenda before us is vast and complex and comprises questions of great importance, for the peaceful and orderly development of international relations.
208.	In the coming weeks we shall examine and discuss these questions in a constructive spirit and with the mutual respect which, I am certain, under the President's eminent guidance, will always characterize our debates.
209.	I can assure the President that my delegation and I will spare no effort to ensure that the results we shall achieve will enable the thirty-first session to be considered as an important stage in the life and work of the United Nations.
